Cite as 2016 Ark. 283

                 SUPREME COURT OF ARKANSAS
                                         No. D-16-174




STARK LIGON, EXECUTIVE                             Opinion Delivered June 23, 2016
DIRECTOR OF THE SUPREME
COURT COMMITTEE ON                                 MOTION FOR APPOINTMENT
PROFESSIONAL CONDUCT                               OF SPECIAL JUDGE
                                PETITIONER

V.


JEFFERY H. KEARNEY
ARKANSAS BAR ID # 91249

                             RESPONDENT

                                                   SPECIAL JUDGE APPOINTED.



                                       PER CURIAM

        Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on

 Professional Conduct, has filed a complaint for disbarment against the respondent, Jeffery

 H. Kearney.

        Pursuant to section 13(A) of the Procedures of the Arkansas Supreme Court

 Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to

 preside over the disbarment proceedings. After hearing all evidence relevant to the alleged

 misconduct, the judge shall make findings of fact, conclusions of law, and recommendations

 of an appropriate sanction, and shall file them, along with a transcript and the record of the

 proceedings, with the clerk of the supreme court.
                                   Cite as 2016 Ark. 283

       On April 21, 2016, the Honorable Vicki Cook, Retired Circuit Judge, was

appointed as special judge to hear this matter. Ligon v. Kearney, 2016 Ark. 179 (per curiam).

Judge Cook has found it necessary to recuse from further proceedings in this matter.

       The court now appoints the Honorable David Goodson, Retired Circuit Judge, as

special judge to hear this matter and to provide the court with findings of fact, conclusions

of law, and recommendations of an appropriate sanction. Upon receipt of the special

judge’s findings, we will render a decision in this matter.

       It is so ordered.




                                                                                  D-16-174

                                              2